Title: Abigail Adams to Mary Smith Cranch, 5 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            My dear sister
            Philadelphia June 5th 1798
          
          I write you this Morning just to say that there are dispatches from our Envoys up to April by which it appears that they have had several conferences with Tallyrand, the subject of which was obtaining Money— they are just decupherd and will be communicated. no Reception from the directory, nor like to be any— I cannot but say to you, what will strike every one, that every hour they remain in France, degrades their Country, and embarrasses our counsels beyond conception—
          yours &c
          
            A Adams
          
        